IN THE DISTRICT COURT OF APPEAL
                                    FIRST DISTRICT, STATE OF FLORIDA

DEMETRIUS ANDERSON,                 NOT FINAL UNTIL TIME EXPIRES TO
                                    FILE MOTION FOR REHEARING AND
      Appellant,                    DISPOSITION THEREOF IF FILED

v.                                  CASE NO. 1D14-3129

STATE OF FLORIDA,

      Appellee.


_____________________________/

Opinion filed May 5, 2015.

An appeal from the Circuit Court for Alachua County.
Ysleta W. Mcdonald, Judge.

Dane K. Chase and Tim Bower Rodriguez, Tampa, for Appellant.

Pamela Jo Bondi, Attorney General, and Joshua R. Heller, Assistant Attorney
General, Tallahassee, for Appellee.




PER CURIAM.

      AFFIRMED.

LEWIS, C.J., MARSTILLER and OSTERHAUS, JJ., CONCUR.